Name: COMMISSION REGULATION (EC) No 1790/96 of 16 September 1996 amending Regulation (EC) No 1179/96 increasing to 1 100 000 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: cooperation policy;  trade;  trade policy;  plant product
 Date Published: nan

 17. 9 . 96 r EN Official Journal of the European Communities No L 234/3 COMMISSION REGULATION (EC) No 1790/96 of 16 September 1996 amending Regulation (EC) No 1179/96 increasing to 1 100 000 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened ties in store; whereas Annex I to Regulation (EC) No 1179/96 must therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1179/96 is hereby amended as follows: 1 . Article 2 is replaced by the following: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 1 20/94 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies; Whereas Commission Regulation (EC) No 11 79/96 (*), as last amended by Regulation (EC) No 1740/96 (6), opened a standing invitation to tender for the export of 800 000 tonnes of barley held by the German intervention agency; whereas, in view of the current situation on the cereals market, the total quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened should be increased to 1 100 000 tonnes; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ 'Article 2 1 . The invitation to tender shall cover a maximum of 1 100 000 tonnes of barley to be exported to all third countries. 2 . The regions in which the 1 100 000 tonnes of barley are stored are stated in Annex I to this Regula ­ tion .' 2 . Annex I is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 September 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p . 21 . (2) OJ No L 126, 24. 5. 1996, p . 37. (3) OJ No L 191 , 31 . 7. 1993 , p . 76 . 0 OJ No L 21 , 26 . 1 . 1994, p . 1 . ( s) OJ No L 155, 28 . 6. 1996, p . 37 . ( «) OJ No L 226, 7. 9 . 1996, p. 1 . No L 234/4 EN Official Journal of the European Communities 17. 9 . 96 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg/ Niedersachsen/Bremen/ Nordrhein-Westfalen 351 675 Hessen/Rheinland-Pfalz/ Baden-WÃ ¼rttemberg/Saarland/Bayern 35 060 Berlin/Brandenburg/ Mecklenburg-Vorpommern 274 304 Sachsen/Sachsen-Anhalt/ThÃ ¼ringen 438 961 '